Citation Nr: 1404257	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a left upper extremity disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active air service from November 1979 to October 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file. 

This case was previously before the Board in December 2011, at which time the issues on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

In a September 2012 statement, the Veteran indicated that he would like to appear before a member of the Board for a hearing before his claims are decided.  However, the Veteran did not specify the type of hearing he would like to be afforded.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Undertake appropriate development to ascertain whether the Veteran would like a travel board hearing or a videoconference hearing and then schedule the Veteran for his requested Board hearing in accordance with the docket number of his appeal.  Prior to any scheduled hearing, accord the Veteran's representative appropriate time to review his claims folder.  The Veteran should be notified in writing of the date, time, and location of the hearing, and a copy of the notification letter must be placed in the claims folder.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


